Name: 94/819/EC: Council Decision of 6 December 1994 establishing an action programme for the implementation of a European Community vocational training policy
 Type: Decision
 Subject Matter: teaching;  management;  organisation of teaching;  technology and technical regulations;  employment;  EU finance
 Date Published: 1994-12-29

 Avis juridique important|31994D081994/819/EC: Council Decision of 6 December 1994 establishing an action programme for the implementation of a European Community vocational training policy Official Journal L 340 , 29/12/1994 P. 0008 - 0024 Finnish special edition: Chapter 5 Volume 6 P. 0170 Swedish special edition: Chapter 5 Volume 6 P. 0170 COUNCIL DECISION of 6 December 1994 establishing an action programme for the implementation of a European Community vocational training policy (94/819/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 127 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure referred to in Article 189c of the Treaty (3), 1. Whereas the Treaty gives the Community the responsibility of implementing a vocational training policy which supports and supplements the action of the Member States; 2. Whereas this policy needs to be implemented while fully respecting the responsibility of the Member States for the content and organization of vocational training, and excludes any harmonization of the laws and regulations of the Member States; 3. Whereas the Council, in its Decision 63/266/EEC, adopted the general principles for implementing a common vocational training policy (4); whereas the application of those general principles is the responsibility of the Member States and the competent institutions of the Community within the framework of the Treaty; 4. Whereas the Council, by Decisions 86/365/EEC (5) and 89/27/EEC (6), adopted the two phases of the Comett programme designed to strengthen cooperation between universities and industry regarding training in the field of technology; 5. Whereas the Council, by Decision 89/657/EEC (7), adopted the Eurotechnet action programme to promote innovation in the field of vocational training resulting from technological change in the European Community; 6. Whereas the Council, by Decision 90/267/EEC (8), adopted the Force action programme for the development of continuing vocational training in the European Community; 7. Whereas the Council, by Decision 87/659/EEC (9), adopted the Petra action programme for the vocational training of young people and their preparation for adult and working life; 8. Whereas the Council, by Decision 89/489/EEC (10), adopted the Lingua action programme to promote foreign language competence in the European Community; 9. Whereas, according to the evaluation reports covering Community action programmes, as contained in the Report from the Commission to the European Parliament, the Council and the Economic and Social Committee, Community cooperation on vocational training brings genuine added value to the actions undertaken in and by Member States; 10. Whereas the Commission, in its working paper on the guidelines for Community action in the field of education and training, stated that its aim was to rationalize and streamline the action programmes in the vocational training field into a single programme, whilst reinforcing those aspects which appear to be most promising in terms of the European added value and stimulus they can offer; 11. Whereas the Commission in its Recommendation 87/567/EEC of 24 November 1987 on vocational training for women (11) encouraged Member States to strengthen measures to promote equality of opportunities, and in the Third Medium-Term Action Programme (1991-1995) on equal opportunities for men and women (12) the Commission undertook to pursue exchanges of experience and know-how through the IRIS network and develop this network to better identify the training needs of women, promote innovative training and develop a European methodology on the subject; whereas a specific training effort must be made to open up new areas of work for women and to encourage them to return to work after a career break; 12. Whereas the Council, in its Resolution of 11 June 1993 on vocational education and training in the 1990s (13), noted the need to improve the quality of vocational training in the Member States in order to encourage continuing opportunities for individuals to develop their knowledge and skills and thus contribute to increased economic and social cohesion as well as to the competitiveness of the European economies; 13. Whereas in its Resolution of 11 June 1993 on vocational education and training in the 1990s the Council stated that the Community could make a significant contribution to cooperation between the Member States by developing a global and coherent approach towards education and training which supports and supplements the policies of the Member States; 14. Whereas paragraph 15 of the Community Charter of the Fundamental Social Rights of Workers, adopted by the heads of state and government of eleven Member States at the Strasbourg European Council on 9 December 1989, states: '15. Every worker of the European Community must be able to have access to vocational training and to benefit therefrom throughout his working life. In the conditions governing access to such training there may be no discrimination on grounds of nationality. The competent public authorities, undertakings and social partners each within their own sphere of competence, should set up continuing and permanent training systems enabling every person to undergo retraining more especially through leave for training purposes, to improve his skills or to acquire new skills, particularly in the light of technical developments.'; 15. Whereas the Council in its Recommendation 93/404/EEC of 30 June 1993 on access to continuing vocational training (14), recommended that taking into account the resources available and the respective responsibilities of the competent public authorities, undertakings and the two sides of industry, while respecting the diversity of national legal systems and/or practices, Member States gear their vocational training policies to ensuring that every worker of the Community be able to have access to continuing vocational training without any form of discrimination and to benefit therefrom throughout this or her working life; 16. Whereas the added value of Community action must be consolidated and reinforced in the course of the progressive vocational training of an open area for training and vocational qualifications which is linked with the operation of the Single Market, taking account of the Council Resolution of 3 December 1992 on transparency of qualifications (15); 17. Whereas the Commission's summary report, based on Member States' contributions arising from the Memorandum on vocational training in the 1990s, highlighted the major trends jointly faced by the Member States in the said open area for training and vocational qualifications; 18. Whereas the European Council of 10 and 11 December 1993 concluded that because of the institutional, legislative and contractual peculiarities of each Member State, the Community's action must focus on defining objectives, while leaving Member States free to choose the means appropriate to their situation within a general framework defined in common, and that in order to strengthen the capacity of the European economy to create jobs, Member States should draw on suggestions from the Commission White Paper on a medium-term strategy for growth, competitiveness and employment and give favourable consideration to the White Paper on European Social Policy - A Way Forward for the Union; 19. Whereas, in order to promote a coherent development of vocational training, it is necessary to establish a common framework of objectives for implementing this programme, so as to support and supplement Member States' initiatives in the sphere of vocational training; 20. Whereas different types of measures need to be organized within four main strands: the first concerning support for improving the vocational-training systems and arrangements in the Member States; the second concerning support for improving vocational-training measures, including university/industry cooperation, with regard to undertakings and workers; the third concerning support for developing linguistic competence and the knowledge and dissemination of innovations in the sphere of vocational training; the fourth concerning support measures; 21. Whereas the promotion of foreign language learning in the framework of vocational training is an essential element in the development of a European dimension in vocational training; 22. Whereas the measures involved in the programme are all aimed at transnational cooperation which brings clear added value to the actions undertaken by the Member States or by the players in the training sphere, while respecting the principle of subsidiarity; 23. Whereas the Member States should take steps to coordinate and organize at national level the implementation of this programme, in particular by providing, taking into account experience acquired with the existing networks and structures, the appropriate structures and machinery at national level; 24. Whereas the Commission is required to ensure overall consistency between this programme and the Community action programme in the field of education and other Community measures; whereas encouragement should be given to the implementation of operational complementarity between this programme and the Community Initiative Programmes and to the coordination of activities between this programme and the Fourth Research and Development Framework Programme; 25. Whereas there is a need to ensure continuous monitoring and systematic evaluation of this programme and of the measures in partnership between the Commission and the Member States; 26. this programme should be opened up to the participation of the associated countries of Central and Eastern Europe (CCEE) in accordance with the conditions laid down in the additional protocols to the association agreements on participation in Community programmes to be concluded with those countries; whereas this programme should be opened up to the participation of Cyprus and Malta on the basis of additional appropriations in accordance with the same rules as those applied to the EFTA countries, under procedures to be agreed on with those countries, HAS DECIDED AS FOLLOWS: Article 1 Establishment of the programme 1. This Decision establishes an action programme for the implementation of a Community vocational training policy which supports and supplements the action of the Member States, while fully respecting the responsibility of the Member States for the content and organization of vocational training and excluding any harmonization of the laws and regulations of the Member States. 2. The action programme shall be referred to as the 'Leonardo da Vinci programme', and shall be implemented for the period from 1 January 1995 to 31 December 1999. 3. While respecting the particular institutional, legislative and contractual arrangements in each Member State, Community action shall be based on a common framework of objectives for the implementation of this programme, aimed at supporting and supplementing the Member States' initiatives in the field of vocational training. 4. The Community measures provided for in Article 4 and in the Annex shall be implemented on the basis of the common framework of objectives laid down in paragraph 3 and shall aim to support and supplement action undertaken by and in the Member States. 5. The monitoring procedure laid down in Article 9 is designed to analyse the results obtained and draw from them lessons for the continuation of Community action. Article 2 Definitions For the purposes of this Decision, and taking account of the differences in the systems and arrangements in the Member States, the following definitions shall apply: (a) 'initial vocational training' means any form of initial vocational training, including technical and vocational training and systems of apprenticeship, which enables young people to gain a vocational qualification recognized by the competent authorities of the Member State in which it is obtained; (b) 'continuing vocational training' means any vocational training engaged in by a worker in the Community in the course of his working life; (c) 'lifelong learning' means lateral co-operation between the fields of training as well as measures concerning the continuity of training throughout life; (d) 'vocational guidance' means, the provision of advice and information on the choice of an occupation and changes of occupation, both in the field of education courses and vocational training and through individual information initiatives; (e) 'undertaking' means all undertakings in the public or private sectors, regardless of their size, legal status or the economic sector in which they operate, and all types of economic activity, including the social economy; (f) 'worker' means any person, whether employed or not, having links with the labour market, including the self-employed; (g) (i) 'social partners at national level' means the organizations of employers and workers in accordance with national legislation and/or practice; (ii) 'social partners at Community level' means the organizations of employers and workers participating in the social dialogue at Community level; (h) 'training body' means all types of public, semi-public or private establishment which, in accordance with national legislation and/or practice, develop or are engaged in vocational training, further training, updating or retraining activities, regardless of how they are referred to in the Member States; (i) 'university' means all types of higher-education establishment which, in accordance with national legislation and/or practice, award higher-level qualifications or diplomas, regardless of how such establishments are referred to in the Member States; (j) 'open and distance learning and training' means any type of flexible vocational training involving: - the use of traditional or advanced information and communication technologies and services, and - advice and individualized tutoring. Article 3 Common framework of objectives The aim of the common framework of objectives provided for in Article 1 (3) is to contribute to the achievement of the objectives of Article 127 of the Treaty by pursuing the following objectives: (a) improving the quality and innovation capacity of Member States' vocational training systems and arrangements; (b) developing the European dimension in vocational training and vocational guidance; (c) promoting lifelong training so as to encourage ongoing adaptation of skills to meet the needs of workers and undertakings, contribute to reducing unemployment and facilitate personal development; (d) giving all young people in the Community who so wish the possibility of one or, if possible, two or more years of initial vocational training after their full-time compulsory education, leading to a vocational qualification recognized by the competent authorities in the Member State in which it is obtained; (e) encouraging specific vocational trainig measures for adults without adequate vocational qualifications, in particular adults without adequate education; (f) enhancing the status and attractiveness of vocational education and training and promoting parity of esteem for academic diplomas and vocational qualifications; (g) promoting vocational training for young people and preparing young people for adult and working life, taking account of the requirements of society and technological change; (h) encouraging specific vocational training measures for disadvantaged young people without adequate training and in particular young people who leave the education system without adequate training; (i) promoting equality of access to initial and continuing training for persons disadvantaged by socio-economic, geographical or ethnic factors or by physical or mental disabilities; special attention must be given to persons affected by several risk factors likely to cause their social and economic exclusion; (j) supporting vocational training policies in such a way that all workers in the Community have access to continuing vocational training throughout their working life without any discrimination; (k) promoting equality of opportunity as regards access for men and women to vocational training and their effective participation therein, in particular so as to open up new areas of work to them and encourage them to return to work after a career break; (l) promoting equality of opportunity as regards access for migrant workers and their children and the handicapped to vocational training and their effective participation therein; (m) - promoting cooperation on skill requirements and training needs, and - encouraging the acquisition and transparency of qualifications and an understanding of the key skills relevant to technological development and the functioning of the internal market, including the free movement of goods, services, persons and capital, the competitiveness of undertakings and the requirements of the labour market; (n) promoting vocational training in the light of the results of technological research and development programmes, particularly by means of cooperation between universities and undertakings in the sphere of training in technologies, their application and their transfer; (o) promoting the gradual development of an open European vocational training and vocational qualifications area, particularly through the exchange of information and experience on obstacles to application of the free provision of services by training bodies; (p) supporting activities aimed at developing linguistic skills as part of vocational training measures; (q) promoting the development of vocational guidance facilities with a view to providing every individual with the opportunity to have lifelong high-quality vocational guidance; (r) fostering the development of methods of self-training at the workplace and of open and distance learning and training, in particular to facilitate access to continuing vocational training; (s) encouraging the development and integration of key skills in vocational training measures, with the aim of promoting the acquisition of flexible qualifications and personal skills necessary to worker mobility and the needs of undertakings. Article 4 Community measures 1. The Commission shall implement, in consultation with the Member States, the Community measures specified in the Annex. 2. The Commission shall, in consultation with the Member States, take measures to enable an appropriate transition to be made between the action already undertaken under the Comett, Eurotecnet, Force, Petra and Lingua programmes and the Community measures to be implemented within the framework of this programme. 3. Member States shall take the necessary steps to ensure national coordination and organization of the implementation of this programme in particular by providing for the appropriate structures and mechanisms at national level. Article 5 Funding 1. The Community financial resources deemed necessary for the implementation of this programme amount to ECU 620 million in the context of the financial perspective for 1993-1999. 2. The budgetary authority shall determine the appropriations available for each financial year, taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities. Article 6 Committee 1. The Commission shall be assisted by a committee composed of two representatives from each Member State and chaired by the representative of the Commission. 2. As regards the points referred to in paragraph 3 (b), the committee shall be assisted by subcommittees and/or working parties in specific fields (in particular initial vocational training, continuing vocational training, university/industry cooperation). 3. The committee shall deliver opinions on the following points: (a) - the general guidelines for the financial support to be supplied by the Community (amounts, duration and recipients), - matters relating to the internal breakdown of this programme, - procedures for selection, follow-up, evaluation, dissemination and transfer of results; (b) - priorities for the Community measures referred to in the Annex, Part A, points I.2 and II.2, and the resultant annual work programme, - questions relating to the overall balance of this programme, - any other matter relating to the implementation of this programme. 4. As regards the points referred to in paragraph 3 (a), the representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of Decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission shall defer application of the measures which it has decided for a period of two months. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous subparagraph. 5. As regards the points referred to in paragraph 3 (b), the representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addtion, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. Article 7 Social partners Without prejudice to the conduct of the procedure referred to in Article 6 (4) and (5), the Commission may consult the committee on any question concerning the application of this Decision. Whenever such consultation takes place, a number, equal to that of the representatives of the Member States, of representatives of the social partners, appointed by the Commission on the basis of proposals from the social partners at Community level as defined in Article 2, shall participate in the work of the committee as observers. They shall have the right to request that their position be recorded in the minutes of committee meetings. Article 8 Consistency and complementarity 1. The Commission shall ensure overall consistency between this programme and the Community action programme on education and other Community measures. 2. The Commission and the Member States shall foster complementarity between the operation of this programme and the Community initiative programmes. In the context of their responsibility for implementing Community support frameworks, the Member States shall be free to establish consistency between this programme and the Structural Funds, in accordance with the provisions governing the functioning of the Structural Funds. The Commission and the Member States shall ensure in particular that Community measures implemented under this programme supplement structural measures in the field of vocational training, by encouraging: (a) the carrying-out of transnational vocational training actions; (b) the dissemination of comparative information on vocational training systems and arrangements; (c) greater consistency with policies which promote employment and which support equal opportunities for access to initial vocational training for - men and women and - disadvantaged groups; (d) greater consistency with policies to develop vocational training as an important component of balanced regional and local development, account being taken of the specific characteristics of the regions concerned. 3. The Commission, in partnership with the Member States, shall encourage the coordination of activities between this programme and the Fourth Research and Development Framework Programme. 4. The Commission, in partnership with the social partners at Community level, shall endeavour to develop coordination between this programme and the social dialogue at Community level. 5. In implementing this programme, the Commission shall be assisted by the European Centre for the Development of Vocational Training (Cedefop) under the conditions laid down in Council Regulation (EEC) No 337/75 of 10 February 1975 establishing a European Centre for the Development of Vocational Training (16). 6. The Commission shall regularly inform the Advisory Committee on Vocational Training of the progress of this programme. Article 9 Participation of other countries 1. This programme shall be opened up to the participation of the associated countries of Central and Eastern Europe (CCEE) in accordance with the conditions laid down in the additional protocols to the association agreements on participation in Community programmes to be concluded with those countries. 2. This programme shall be opened up to the participation of Cyprus and Malta on the basis of additional appropriations in accordance with the same rules as those applied to the EFTA countries, in accordance with procedures to be agreed on with those countries. Article 10 Monitoring, evaluation and reports 1. This programme shall be continuously monitored on a partnership basis involving the Commission and the Member States. This shall be done by means of the reports referred to in paragraph 3 and of specific activities. 2. The programme shall be evaluated at regular intervals on a partnership basis involving the Commission and the Member States. The results of Community measures shall be evaluated objectively by outside bodies at regular intervals in accordance with criteria laid down following the procedure referred to in Article 6 (4). 3. No later than 31 December 1996 and 31 December 1999, the Member States shall forward reports to the Commission on the implementation and impact of this programme and the existing vocational training systems and arrangements in the Member States. 4. The Commission shall submit to the European Parliament, the Council, the Economic and Social Committee and the Advisory Committee on Vocational Training: - no later than 31 December 1997, an interim report on the implementation of this programme, - no later than 30 June 1998, a communication on the continuation of this programme; where appropriate, that communication shall contain a suitable proposal, - no later than 30 June 2000, a final report on the implementation of this programme. Done at Brussels, 6 December 1994. For the Council The President N. BLUEM (1) OJ No C 67, 4. 3. 1994, p. 12 and OJ No C 176, 29. 6. 1994, p. 7.(2) OJ No C 148, 30. 5. 1994, p. 5.(3) Opinion of the European Parliament of 3 May 1994 (OJ No C 205, 25. 7. 1994, p. 76), Council Common Position of 18 July 1994 (OJ No C 244, 31. 8. 1994, p. 17) and Decision of the European Parliament of 26 October 1994 (OJ No C 323, 21. 11. 1994).(4) OJ No L 63, 20. 4. 1963, p. 1338.(5) OJ No L 222, 8. 8. 1986, p. 17.(6) OJ No L 13, 17. 1. 1989, p. 28.(7) OJ No L 393, 30. 12. 1989, p. 29.(8) OJ No L 156, 21. 6. 1990, p. 1.(9) OJ No L 346, 10. 12. 1987, p. 31. Decision as amended by Decision 91/387/EEC (OJ No L 214, 2. 8. 1991, p. 69).(10) OJ No L 239, 16. 8. 1989, p. 24.(11) OJ No L 342, 4. 12. 1987, p. 35.(12) Council Resolution of 21 May 1991 (OJ No C 142, 31. 5. 1991, p. 1).(13) OJ No C 186, 8. 7. 1993, p. 3.(14) OJ No L 181, 23. 7. 1993, p. 37.(15) OJ No C 49, 19. 2. 1993, p. 1.(16) OJ No L 39, 13. 2. 1975, p. 1. Regulation as last amended by Regulation (EC) No 1131/94 (OJ No L 127, 19. 5. 1994, p. 1). ANNEX COMMUNITY MEASURES PART A: STRANDS The Community measures are divided into four strands: STRAND I: SUPPORT FOR THE IMPROVEMENT OF VOCATIONAL TRAINING SYSTEMS AND ARRANGEMENTS IN THE MEMBER STATES; STRAND II: SUPPORT FOR THE IMPROVEMENT OF VOCATIONAL TRAINING MEASURES, INCLUDING UNIVERSITY/INDUSTRY COOPERATION, CONCERNING UNDERTAKINGS AND WORKERS; STRAND III: SUPPORT FOR THE DEVELOPMENT OF LANGUAGE SKILLS, KNOWLEDGE AND THE DISSEMINATION OF INNOVATION IN THE FIELD OF VOCATIONAL TRAINING; STRAND IV: SUPPORT MEASURES. STRAND I: SUPPORT FOR THE IMPROVEMENT OF VOCATIONAL TRAINING SYSTEMS AND ARRANGEMENTS IN THE MEMBER STATES I.1. Measures I.1.1. Design and implementation of transnational pilot projects Community support will be granted for devising, developing and testing transnational pilot projects. Priority will be given to transnational pilot projects aimed at providing support for the quality and innovation capacity of Member States' vocational training systems and arrangements at national, regional or local level where the results can be developed and tested through transnational exchange programmes. Transnational pilot projects will cover cooperation in the following areas: (a) improving the quality of initial vocational training and the transition of young people to working life, through: - the adaptation of vocational training content and methods, - the development and implementation of common training modules (content, tools, equipment), - the transparency and/or recognition of skills acquired in the Member States' systems, - the training of training and qualification programme planners and managers and of trainers and coaches including cooperation between competent centres and institutes in the field; (b) improving the quality of the Member States continuing vocational training arrangements through: - the adaptation of vocational training content and methods, - the development and implementation of common training modules (content, tools and equipment), - the training of training programme planners and managers and of trainers and coaches, - the training of the persons concerned by training contracts between employers and workers or their representatives; (c) vocational information and guidance through: - the implementation of projects in the vocational guidance field, including the introduction of a Community network of national centres or national contact points, - the training of vocational guidance counsellors and specialists, particularly in the context of the free movement of workers and the further opportunities opening up at Community level. This measure concerns initial vocational training and the transition of young people to working life; (d) the promotion of equal opportunities for men and women in vocational training through: - the implementation of projects in the equal opportunities field, including the networking of Member States initiatives, - the training of trainers in the field of equal opportunities. This measure concerns lifelong learning; (e) improving the quality of vocational training arrangements for persons disadvantaged on the labour market, for example owing to socio-economic, geographical or ethnic factors or by physical or mental disabilities or a lack of qualifications or insufficient qualifications such that they are at risk of social exclusion, through: - the implementation of projects in this area, including the networking of the Member States' initiatives, - the training of trainers in this area. This measure concerns lifelong learning. I.1.2. Transnational placement and exchange programmes Community support will be granted for the following transnational placement and exchange programmes, with priority being given to those placements and exchanges which carry forward and test the results of projects referred to in I.1.1: (a) Transnational placement programmes for young people undergoing initial vocational training Support for transnational placement programmes for young people undergoing initial vocational training. Such placements will be for short periods, from three to 12 weeks at most, or for long periods from three to a maximum of nine months, where they form an integral part of the training programme for the young people concerned in the context of national rules and involve the recognition of skills acquired in Member States' systems. This measure concerns initial vocational training and the transition of young people to working life. (b) Transnational placement programmes for young workers Support for transnational placement programmes for young workers or for young people available on the labour market, in accordance with national legislation and/or practice. Priority will be given to young people who have had initial vocational training or practical vocational experience. The programmes are aimed at the acquisition of validated vocational experience or a further qualification. Such placements will normally last three months, and at most 12 months. This measure concerns initial vocational training and the transition of young people to working life. (c) Transnational exchange programmes for instructors Support for transnational programmes of exchanges between undertakings and public vocational training bodies and/or universities, with the focus on the preparation of transnational training programmes. Exchanges will be of both training programme planners and administrators and instructors and tutors. Such exchanges will normally last two weeks and at most eight weeks. This measure concerns lifelong learning. I.2. Priorities Priorities in the case of the measures referred to under I.1 will be fixed in accordance with the procedure laid down in Article 6 (5) of this Decision and should include: - the adaptation of methods and content to technological developments, changes in work organization and social changes, - the acquisition of skills facilitating the ability to perform new jobs, e.g. in the fields of the environment, health and community care services, - the development of creativity, initiative and entrepreneurial spirit, - the development of a technology culture in the learning process, - the acquisition of core skills as the basis of lifelong training, - the improvement of specific methods and content for groups disadvantaged on the labour market, in particular young persons lacking qualifications or adequate qualifications or those at risk of social exclusion owing to socio-economic, geographical or ethnic factors or physical or mental disabilities, - the adaptation of initial vocational training content and methods to innovative, technological and teaching developments, - the promotion of initial vocational training in specified key areas (e.g. environmental protection, health, health and safety at work, key qualifications). - the acquisition of skills to enable providers of services, small and medium-sized enterprises and industry to respond to the needs of the internal market. STRAND II: SUPPORT FOR THE IMPROVEMENT OF VOCATIONAL TRAINING MEASURES INCLUDING UNIVERSITY/INDUSTRY COOPERATION, CONCERNING UNDERTAKINGS AND WORKERS II.1. Measures II.1.1. Design and implementation of transnational pilot projects Community support will be granted for devising, developing and testing transnational pilot projects. Priority will be given to transnational pilot projects which are aimed at supporting the quality and innovation capacity of vocational training measures at national, regional or local level, where the results can be developed and tested through transnational exchange programmes. Transnational pilot projects will cover cooperation in the following areas: (a) innovation in vocational training, with a view to taking into account technological change and its impact on work and the necessary qualifications and skills by: - the adaptation of vocational training content and methods, - the development and implementation of common training modules (content, tools, equipment), - the training of training administrators and of instructors and tutors, - the training of the socio-economic sectors involved in vocational training. This measure concerns lifelong learning; (b) investment in continuing vocational training for workers by: - the adaptation of vocational training content and methods, - the development and implementation of common training modules (content, tools, equipment), - the development of methods for anticipating requirements, - the development of vocational training evaluation methods, - the implementation of vocational guidance projects; (c) the transfer of technological innovation in the context of cooperation between undertakings and universities in the field of continuing vocational training, by: - the development and implementation of common training modules (content, tools, equipment), - support for short-term intensive transnational courses in technology training, - support for university/undertaking cooperation and for transnational, sectoral or regional training networks for the identification of requirements and the transfer of the results of research and development programmes. d) The promotion of equal opportunities for men and women in vocational training by the implementation of projects related to developing women' career prospects, in particular where women are under-represented, and the promotion of equal opportunities between men and women. This measure concerns lifelong learning. II.1.2. Transnational placement and exchange programmes Community support will be granted for the following transnational placement and exchange programmes, with priority being given to those which carry forward and test the results of the projects referred to in II.1.1: (a) Transnational programmes of placements in undertakings for people undergoing university training and for graduates Support for transnational programmes of placements in undertakings in another Member State for people undergoing university training and for graduates prior to their obtaining their first jobs. Placements will be made in connection with a transnational vocational qualification project supported by cooperation between undertakings and universities in several Member States in the field of the transfer of technological innovations. Such placements will normally last three months and at most 12 months. This measure concerns initial vocational training and the transition of young people to working life. (b) Transnational programmes of exchanges between undertakings and universities and/or training bodies Support for transnational programmes of exchanges between undertakings and universities and/or training bodies, particularly for people in charge of training or human resources and tutors, focused on the transfer of new technologies to SMEs or groups of SMEs. Such exchanges will normally last two weeks, and at most 12 weeks. This measure concerns continuing vocational training. (c) Transnational programmes for exchanges of people in charge of training Support for transnational programmes of exchanges between undertakings for people in charge of training or human resources, training managers, instructors and tutors (on a part-time or full-time basis), within or available to undertakings, focused on the development plans of SMEs or groups of SMEs involving the use of new technologies or production processes. Such exchanges will normally last two weeks, and at most eight weeks. This measure concerns continuing vocational training. II.2. Priorities Priorities in the case of the measures referred to in II. 1 shall be fixed in accordance with the procedure laid down in Article 6 (5) of the Decision and should include the following: - the acquisition of the qualifications and skills required for adaptation to industrial change, changes in production systems and the dissemination of new technologies, in particular in the SMEs and transitional industrial sectors, - encouragement for the implementation of individual vocational projects, individual career plans and skill assessment, - the development of management training on transfer of innovative technologies and the training of managers and directors of SMEs, - the improvement of specific methods and content for developing access to training for unqualified workers or workers without adequate qualifications, - the development of highly qualified human resources, with particular regard to emerging technologies, - the promotion of equality of access to initial and continuing training for people at a disadvantage, for example, because of socio-economic, geographical and ethnic factors or physical or mental disabilities, with particular emphasis on people suffering from several disadvantages which may lead to social and economic exclusion, - the promotion of the transparency of vocational training qualifications, in consultation with the competent national bodies and the social partners. STRAND III: SUPPORT FOR THE DEVELOPMENT OF LANGUAGE SKILLS, KNOWLEDGE AND THE DISSEMINATION OF INNOVATION IN THE FIELD OF VOCATIONAL TRAINING III.1. Cooperation with a view to improving language skills (a) Design and implementation of transnational pilot projects Community support will be granted for devising, developing and testing transnational pilot projects covering the following areas, - the development and dissemination of techniques for the assessment of language skill requirements, - the design of joint curricula and innovative teaching aids, including the recognition of linguistic accomplishments, - the development of educational materials adapted to the specific needs of each vocational area or economic sector and self-teaching methods for foreign languages, - the devising of transnational pilot projects aimed at drawing up linguistic audits for undertakings, in particular SMEs and the socio-economic players, - support for transnational cooperation between the structures referred to in Article 4 (3) of the Decision, designed to underpin the linguistic preparation needed for the implementation of transnational placement and exchange programmes under this programme. This measure concerns initial vocational training and the transition of young people to working life, continuing vocational training and lifelong learning. (b) Transnational exchange programmes Community support will be granted for transnational exchange programmes between undertakings and specialist language training institutions or training bodies, with priority being given to transnational exchange programmes which carry forward and test the results of the projects referred to in (a). Exchanges will concern instructors and tutors in the field of language skills as part of vocational training measures. Such exchanges will normally last two weeks and at most eight weeks. This measure concerns initial vocational training and the transition of young people to working life and continuing vocational training. III.2. Development of knowledge in the field of vocational training (a) Surveys and analyses in the field of vocational training Community support will be granted for work carried out on a transnational basis with a view to analysing: - skill and qualification needs, by setting up general arrangements for anticipating such needs at the appropriate level, - the development of vocational qualifications, by clarifying the terminology used in the Member States and by promoting the transparency and understanding of vocational qualifications, in cooperation with the Cedefop), - improvement of the attractiveness of and parity of esteem for initial vocational training, - developments in the diversification of initial and continuing vocational training, - new types of vocational training apprenticeship or sandwich courses involving undertakings and training bodies and/or universities, - new training methods for SMEs in order to increase access for their workers to appropriate training, - undertakings' continuing vocational training plans, within the framework of sectoral surveys, - new forms of training for vocational training planners and managers, - new methods and tools for evaluating the quality and cost-benefit analysis of vocational training for undertakings and workers, - the accounting of vocational training expenditure, especially from the point of view of investment in training, - the development of vocational training contracts between employers and workers or their representatives, including contracts at undertaking level, - the development of access to training, e.g. through incentives, rights or special financial resources, - the recognition of the skills acquired in training measures. This measure concerns initial vocational training and the transition of young people to working life, continuing vocational training and lifelong learning. - the promotion of the transparency of vocational training qualifications, in consultation with the competent national bodies and the social partners. (b)Exchange of comparable data in the sphere of vocational training In close cooperation with Eurostat's Education and Training Statistics Working Party and Member States' statistical offices, the Commission will propose a work programme which will be submitted to the Committee for an opinion, in accordance with Article 6 of the Decision, and will be subject to an annual review. The work programme will cover: - the systematic collection of data existing in the Member States, - the development of comparable concepts on the basis of work done at national level, - the continuation and consolidation of the Community statistical surveys under way (such as the labour force survey, continuing vocational training survey, etc.), - the drawing-up of a joint methodological framework which can be used in all Member States. This measure concerns initial vocational training and the transition of young people to working life, and continuing vocational training. III.3. Development of the dissemination of innovation in the field of vocational training (a) Multiplier-effect projects Community support will be granted for the dissemination and transfer of vocational training methods, products, results and tools arising from transnational pilot projects into the vocational training systems and arrangements, included by means of telematic networks and open and distance learning and training systems. This measure concerns initial vocational training and the transition of young people to working life, continuing vocational training and lifelong learning. (b) Transnational exchange programmes Community support will be granted for transnational exchange programmes for public national or regional decision-makers, social partners at national and Community level and managers and planners of vocational training policies and programmes aimed at promoting a mutual understanding of the operation of vocational training systems, arrangements and measures and the transfer of experience. This measure will be implemented under the study visit programme administered by the Cedefop on behalf of the Commission. This measure concerns initial vocational training and the transition of young people to working life and continuing vocational training. STRAND IV: SUPPORT MEASURES IV.1. Cooperation network between the Member States Community support will be granted for: (a) the activities of the structures referred to in Article 4 (3) of the Decision; (b) initiatives taken by Member States to set up transnational vocational training partnerships in order to present transnational pilot projects; (c) initiatives taken by Member States to ensure the openness of this programme, facilitate access to it, strengthen the dissemination and transfer of the methods, products and tools devised and the results obtained from the Community measures. IV.2. Information, monitoring and assessment measures Community support will be granted: (a) on a partnership basis encompassing the Commission, the Member States and the structures referred to in Article 4 (3) of the Decision, for: - an overall information operation, - telematic links for participants in the present programme and for an electronic mail system, - a data bank giving a description of the projects, products, surveys, analyses and results of this programme, (b) the monitoring and assessment of Community measures; (c) the technical assistance required for the smooth operation of this programme, in particular for: - monitoring and continuous assessment of the programme; - the development of transnational expertise, - the dissemination and transfer of the methods, products and tools devised and the results obtained, - the cooperation between the structures referred to in Article 4 (3) of the Decision. PART B: THE COMMUNITY'S FINANCIAL CONTRIBUTION Section I: Percentages and amonts The Community will contribute to the funding of expenditure connected with the measures provided for under strands I, II, III and IV. 1. The Community's financial contribution to transnational projects may amount to 75% of expenditure, with a ceiling of ECU 100 000 per year and per project for: - transnational pilot projects (strands I.1.1, II.1.1 and III.1.(a)), which may last three years at most, - multiplier-effect projects (strand III.3.(a)), which may last two years at most. 2. The Community's financial contribution to transnational placement and exchange programmes (I.1.2, II.1.2, III.1(b) and III.3(b)), will not exceed ECU 5 000 per beneficiary for a placement or an exchange. The Commission shall grant the Member State an overall subsidy for each category of transnational placement and exchange programmes under strand I, established on the basis of a method of calculation defined in the context of the procedure provided for in Article 6 (4) of the Decision and taking into account: - the population, - the per capita gross domestic product of each Member State in terms of purchasing power standards, - geographical distance and transport costs, - and where possible, the importance of the target population concerned relative to total population. In any event the application of these criteria cannot result in any Member State being excluded from the funding of the transnational placement and exchange programmes under strand I, as referred to in the previous paragraph. The overall subsidy will be granted to each Member State on the basis of an operational management plan which will accompany the preselection list setting forth: - the procedures for administering financial aid, - the steps to be taken to help placement organizers to identify potential partners and with placements, - the steps to be taken to ensure the appropriate preparation, organization and monitoring of placements. Only transnational placement and exchange programmes lasting for the maximum duration specified in points I.1.2, II.1.2, III.1(b) and III.3(b) will qualify for the maximum amount. 3. The Community's financial contribution will vary between 50% and 100% of expenditure for measure III.2 ('Development of knowledge'), and IV.1 ('Cooperation network between Member States') and measure IV.2 ('Information, monitoring and assessment'). Section II: Breakdown The funds available will be broken down internally subject to the following restrictions: 1. Type of measures (a) The funds allocated in support of devising developing and testing transnational pilot projects (measures I.1.1, II.1.1, III.1 (a), III.3 (a)) may not be less than 35% of the annual budget for the programme. (b) The funds allocated to transnational placement and exchange programmes (measures I.1.2, II.1.2, II.1(b)) will not be less than 30% of the annual budget for the programme. (c) The funds allocated to the other measures will not be more than 20% of the annual budget for the programme. 2. Type of areas (a) The funds allocated to action in the area of initial vocational training may not be less than 40% of the annual budget for the programme. Within this allocation, the funds allocated to action concerning university/industry cooperation may not be less than 15% of the annual budget for the programme. (b) The funds allocated to action in the area of continuing vocational training may not be less than 32% of the annual budget for the programme. Within this allocation the funds allocated to action concerning university/industry cooperation may not be less than 10% of the annual budget for the programme. (c) The funds allocated to action concerning lifelong learning may not be less than 13% of the annual budget for the programme. Within this allocation the funds allocated to language measures may not be less than 6% of the annual budget for the programme. PART C: GENERAL PROVISIONS Section I: General conditions for the submission of proposals for Community measures 1. Proposals for Community measures will be submitted by: (a) the various actors involved in vocational training, in particular the public authorities, undertakings, social partners at national and Community level, training bodies or universities; (b) partnerships between various actors. 2. Each proposal for a Community measure will be submitted by the project coordinator. Proposals for Community measures must comply with the objectives laid down in Article 3 of the Decision and with the priorities for Community measures established in accordance with the procedure laid down in Article 6 (5) of the Decision. They must specifiy clearly the objectives and expected outcome and the partners involved in the other Member States. 3. Language preparation must be an integral part of all placements and exchanges where participants do not have an adequate working knowledge of the language of the country in which they will be placed. Transnational placement and exchange programmes should also include recognition of skills acquired in Member States' systems. Section II: Selection procedures applicable to proposals for Community measures 1. Part A - Strand I (a) Transnational pilot (measure A.I.1.1) (i) In the context of a call for proposals organized under the responsibility of each Member State, proposals for transnational pilot projects will be forwarded by project coordinators to the national structures designated under Article 4(3) of the Decision by their Member State of jurisdiction. (ii) Member States will forward a preselection list of projects to the Commission. They will draw up a report assessing the manner in which the preselected projects support and supplement the vocational training systems and arrangements of the Member State concerned. (iii) On the basis of the preselection lists drawn up by the Member States and of the associated reports, the Commission, in partnership with the Member States, will establish a proposed preselection list which it will submit to the committee for an opinion before the final decision, in accordance with the procedure laid down in Article 6 of the Decision. (b) Transnational placement and exchange programmes (measure A.I.1.2) Consistent with the provisions of point A.I.2, proposals for transnational placement and exchange programmes will be subject to the procedure laid down in point 1 (a). The Member States will submit to the Commission the operational management plan for transnational placement and exchange programmes provided for in part B, third paragraph, of point 2. 2. Part A - Strand II (a) Transnational pilot projects (measure A.II.1.1) (i) In the context of a call for proposals organized under the responsibility of the Commission, proposals for transnational pilot projects will be forwarded by project coordinators to the Commission and to the national structures designated under Article 4 (3) of the Decision by their Member State of jurisdiction. (ii) In the case of eligible projects, the Member States will forward to the Commission a report assessing the manner in which the projects support and supplement vocational training measures concerning undertakings and workers in the Member State concerned. On this basis, the Commission will, with the help of a group of experts designated by the Member States and appointed by the Commission, proceed with the transnational vetting of projects and will draw up a preselection list. (iii) The Commission will obtain the opinion of each Member State concerned on this preselection list. The Commission, in consultation with the Member State concerned, will draw up a proposed decisional list which it will submit to the Committee for an opinion before the final decision, in accordance with the procedure laid down in Article 6 of the Decision. (b) Transnational placement and exchange programmes (measure A.II.1.2) Proposals for transnational placement and exchange programmes will, in line with the provisions of point A.II.1.2, be subject to the procedure laid down in point 2(a). 3. Part A - Strand III (a) Cooperation with a view to improving language skills (measure A.III.1) Proposals for transnational pilot projects will be subject to the procedure laid down in point 1 (a), in line with the provisions of point A.III.1. (b) Development of knowledge (measure A.III.2) Proposals for the development of knowledge will be subject to the procedure laid down in point 1 (a), in line with the provisions of point A.III.2 or, subject to the opinion of the Committee, the procedure laid down in point 2 (a). (c) Development of the dissemination of innovation (measure A.III.3) Proposals for the development of the dissemination of innovation will be subject to the procedure laid down in point 1 (a), in line with the provisions of point A.III. 3.